        Case 3:17-cv-00347-CWR-LRA Document 351 Filed 02/14/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

LATOYA BROWN; et al.                                                                 PLAINTIFFS

v.                                                                Civ. No. 3:17cv347-CWR-LRA

MADISON COUNTY, MISSISSIPPI; et al.                                               DEFENDANTS


        UNOPPOSED MOTION FOR INTERIM EXTENSION OF TIME TO RESPOND

         Defendants, Madison County, Mississippi, and Sheriff Randall C. Tucker, collectively

“defendants,” by and through counsel, respectfully move for an interim extension of time to

respond to plaintiffs’ various recent filings and would show unto the Court the following in support

thereof:1

         1.     On February 13, 2019 the Court set a telephonic hearing on defendants’ motion for

a temporary stay of deadlines or, in the alternative, for an extension of time to take place on

February 20, 2019. In that motion, defendants requested that this Court temporarily stay their

deadline to respond to plaintiffs’ amended complaint [Dkt. #342], plaintiffs’ second motion for

class certification [Dkt. #343] and plaintiffs’ motion for leave to file second amended complaint

[Dkt. #345] while the Court considered defendants’ request that this Court convene a settlement

conference. [Dkt. #349]. Without a stay or an extension, defendants responses to those filings are

due February 19, 2019, the day before this Court’s hearing on defendants’ motion for a temporary

stay.

         2.     It is defendants’ understanding that plaintiffs oppose the above request for a

temporary stay or a thirty-day extension of time to respond. However, plaintiffs have indicated in


         1
            Pursuant to Local Rule 7(b)(4), defendants respectfully request that this Court waive the
requirement of a separate memorandum brief in support of the instant motion due to the simplicity of
defendants’ requested relief and the rapidly approaching February 18, 2019, deadline to respond to
plaintiffs’ amended complaint and two motions.
      Case 3:17-cv-00347-CWR-LRA Document 351 Filed 02/14/19 Page 2 of 3



February 13, 2019, correspondence sent to Magistrate Judge Linda Anderson’s chambers that they

are agreeable to an interim, one-week extension of defendants time to respond to plaintiffs’ various

filings.

           3.     Accordingly, pending a ruling on defendants’ motion for a temporary stay [Dkt.

#349], defendants request that the Court grant defendants an interim, one-week extension of time

to respond to plaintiffs’ various filings listed above. If granted, the interim extension would allow

defendants until February 26, 2019, to respond to plaintiffs filings and likewise grant the Court

sufficient time to consider defendants’ requested relief in its motion for a temporary stay.

           4.     Undersigned counsel for defendants has confirmed with counsel for plaintiffs that

the relief requested in this motion is unopposed by plaintiffs.

           Respectfully submitted this 14th day of February, 2019.

                                               MADISON COUNTY, MISSISSIPPI and
                                               SHERIFF RANDALL C. TUCKER, IN
                                               HIS OFFICIAL CAPACITY

                                               BY:     Charles E. Cowan (MSB #104478)
                                                       Michael B. Wallace (MSB #6904)
                                                       Charles E. Ross (MSB #5683)
                                                       James E. Graves (MSB #102252)
                                                       WISE CARTER CHILD & CARAWAY, P.A.
                                                       Post Office Box 651
                                                       Jackson, Mississippi 39205-0651
                                                       Telephone: 601-968-5534
                                                       Facsimile: 601- 944-7738
                                                       mbw@wisecarter.com
                                                       cer@wisecarter.com
                                                       jeg@wisecarter.com
                                                       cec@wisecarter.com




                                                  2
Case 3:17-cv-00347-CWR-LRA Document 351 Filed 02/14/19 Page 3 of 3



                                    T. Russell Nobile (MSB #100682)
                                    WISE CARTER CHILD & CARAWAY, P.A.
                                    2510 14th Street, Suite 1125
                                    Gulfport, Mississippi 39501
                                    Telephone: 228-867-7141
                                    Facsimile: 228-867-7142
                                    trn@wisecarter.com


                                    OF COUNSEL:

                                    Rebecca B. Cowan (MSB #7735)
                                    CURRIE JOHNSON & MYERS, P.A.
                                    1044 River Oaks Dr.
                                    Jackson, Mississippi 39232
                                    P.O. Box 750
                                    Jackson, Mississippi 39205-0750
                                    Telephone: 601-969-1010
                                    Facsimile: 601-969-5120
                                    bcowan@curriejohnson.com

                                    Katie Bryant Snell (MSB# 103607)
                                    KATIE BRYANT SNELL, PLLC
                                    P.O. Box 3007
                                    Madison, Mississippi 39130-3007
                                    Telephone: 601-460-9800
                                    katie@katiebryantsnell.com

                                    J. Lawson Hester
                                    Jason Edward Dare
                                    PETTIS, BARFIELD & HESTER, P.A.
                                    4450 Old Canton Road, Suite 210
                                    Jackson, Mississippi 39211
                                    Telephone: 601-987-5300
                                    lhester@pbhfirm.com
                                    jdare@pbhfirm.com




                                3
